              Case 3:20-cv-02845-TSH Document 13 Filed 11/13/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA




   BOBBI POMPEY and DIANNE GILFORD
                              ,                            Case No. C 3:20-CV-02845-TSH
                     Plaintiff(s)
    v.                                                     NOTICE OF NEED FOR MEDIATION
                                                           AND CERTIFICATION OF COUNSEL
   WESTERN DENTAL SERVICES, INC.
                             ,                             (ADA ACCESS CASES)
                     Defendant(s)


   The undersigned counsel certify that the joint site inspection required by General Order No. 56
   occurred on October 2, 2020                  . The following individuals were in attendance:

   Bobbi Pompey, Plaintiff; Dianne Gilford, Plaintiff; Anna Levine, TRE Legal Practice,
   Counsel for Plaintiffs; Nilam Singh, Associate General Counsel, Western Dental/Brident,
   Defendant; Sheila E. Fix, Wood, Smith, Henning & Berman LLP, Counsel for Defendant.


   The undersigned counsel certify that the settlement meeting required by General Order No. 56
   occurred on October 2, 2020           . The following individuals were in attendance:
   See above.




   The parties have not reached an agreement. In accordance with General Order No. 56, the matter
   should be set for mediation.
   Date: 11/13/2020
                                                 Signed: /s/ Anna R. Levine
                                                                   Attorney for Plaintiff(s)
                                                 Signed:
                                                                      Attorney for Defendant(s)
                                                 Signed:
                                                                      Attorney for Defendant(s)


Important! E-file this form in ECF using event name: “Notice of Need for Mediation – ADA Access Cases Only”
   Form GO 56-Notice of Need for Mediation and Certification of Counsel – rev. 01-2020
